De Vries, Judge,
delivered the opinion of the court:
- The merchandise is so-called artificial silk yarn, imported in skeins. It is agreed in the case that the merchandise is produced from a form of cellulose obtained by chemical processes from cotton or wood. Ip a soft liquid condition this cellulose is forced through small orifices into a' hardening bath, thereby forming small threads or filaments. These threads or filaments are then gathered together and twisted into the form as imported. It consists of a soft, lustrous yarn, which resembles silk, and is, therefore, called “artificial silk yarn.”
The processes and the imported merchandise are comparatively new to commerce. Its commercial importance dates subsequent to-the enactment of the tariff act of 1897. The question arises under the-tariff act of 1909, paragraph 405. That paragraph, so far as applicable, reads:
405. Yarns, threads, filaments of artificial or imitation silk, or of artificial or imitation horsehair, by.whatever name known, and by whatever process made, if in th© form of singles, forty-five cents per pound; if in the form of tram, fifty cents per pound; if in the form of organzine', sixty cents per pound. * * *
The collector assessed the merchandise thereunder at the rate of 50 cents per pound as being “in the form of tram.” The importer, who is appellee here, makes contention that it is properly classifiable as “in the form of singles.” The board sustained the contention of the importer. The Government appeals. The sole question, there*396fore, before the court is whether the imported merchandise, described aforesaid, is more nearly in the form of silk “singles” or silk “tram.”
A voluminous record was made at the hearing, testimony having been introduced by both the Government and the importer.
A casual consideration of the paragraph itself discloses an assumption upon the part of the legislative body that at the time of the enactment of the provision there existed in trade and commerce artificial silk in the form of “filaments,” “threads,” and “yarns,” and that in addition thereto there existed in that trade an article known as “imitation horsehair,” known by various designations and made by different processes.
The controversy as waged between the-Government and importer, and in consequence the testimony and argu. ent below and here, is chiefly confined to the consideration of whether or not silk singles, as made by the several filaments being drawn from the cocoons, are by that process subjected to a twist. Indeed, while it is admitted upon all sides that there is a slight twist in the making of all silk singles, it is contended by the Government that the twist in the making of artificial silk is much greater than in the natural silk, and that this excessive degree of twisting carries the artificial silk into a category beyond singles and into that known as tram. In other words, it is made a question of the degree of twisting to which the assembled filaments were subj ected. The witnesses are not in accord.
It is agreed that in the making of natural silk singles more twist is necessary in some cases than in others. The twisting takes the place of the natural gum. Therefore, according as there is much or less gum, and as there is a greater or lesser adhesive force necessary, twisting is indulged. There being no natural gum attendant upon the manufacture of artificial silk, twisting alone is relied upon to effect adhesion of the filaments. The court agrees with the board in its finding.
In view of the conceded fact that some natural silk singles are twisted much and others only slightly, thereby, if the twist is the criterion, fixing an unstable and varying basis of comparison, we can not assume that Congress intended such a basis of comparison. Indeed, the language of the paragraph which makes “the form” the criterion would not seem to confine the comparison to the degree of twisting. Each is composed of an aggregation of filaments laid longitudinally. In the one case adhesion is accomplished solely by the twisting, and in the other by gum assisted by at least a slight twisting. In that each is composed of a number of filaments adhering into a single thread without doubling they are alike.
Lexicographic authority accords with this view. Typical of these is the Standard Dictionary. Its definitions are as follows:
Single. — 1. That which is single. * * * 2. pi.'Reeled filaments of raw silk twisted'to give them-firmness, but not doubled.
Tram. — Silk filling or woof, having 12 to 32 filaments, and'3 to 5 turns per inch. It is made up of two or more “singles” twisted together in a direction opposite to their individual twist.
*397Century Dictionary and Cyclopedia:
Single. — 11. That which is single in any sense of the word. Specifically (a) pi. The twisted threads of silk made of single strands of the raw silk as wound from the cocoon. When simply cleaned and wound, the silk is called dumb singles, and is used for making bandana handkerchiefs, and, after bleaching, for gauze and similar fabrics. When wound, cleaned, and thrown, the silk is termed thrown singles, and is used for ribbons and common silks. When wound, cleaned, doubled, and thrown, and twisted in one direction, it becomes tram. * * * When wound, cleaned, spun, doubled, and thrown, so that it resembles the strand of rope, it is called organzine, and is used for warp.
Tram. — A kind of double silk thread, in which two or more strands or singles are twisted together in a direction contrary to the twist of the singles. * * *
The term is one peculiar to the silk throwsters trade, and it is admitted by all parties to the record that the simplest form of raw material known to the throwsters trade is the silk single, and that this-merchandise, as imported, is the crudest form of artificial silk in that trade. It corresponds precisely therein to the well-known natural silk single as made up from the several cocoons.
The difference in degree in the twist between the natural and artificial silk is no greater than that between well-known individual kinds of natural silk singles. Structurally, then, each being com stituted by assembling the elementary filaments of its component material into a substantially similar condition, they may be said to be in substantially the same “form.” This assembled condition being the one as imported without doubt is, by every element of comparison, more nearly in the form of silk singles than tram.
We have examined with care the voluminous record presented in this case and the findings of the Board of General Appraisers based thereupon and are unable to> discover any error therein.
The decision of the board is affirmed.